Morgan, J.
When the Senate was in recess, a vacancy occurred in the office of recorder of the parish of West Feliciana. Van Tromp *570was appointed to fill it. The Governor afterward convened the Legislature in extra session.
At this session he nominated J. C. Meyer for the office. The nomination was confirmed, and a commission was issued to him.
Van Tromp claims that the appointment of Meyer was illegal, and refuses to give him up the office.
The vacancy having occurred when the Senate was not in session, the nomination to fill the same was properly made at the called session, which was the “next session ” after the vacancy occurred. To fill this vacancy the Governor had the power to nominate whom he pleased, and this without regard to any appointment he might have made during the recess.
The nomination by the Governor of the plaintiff, his confirmation by the Senate, and the possession of his commission, entitles him to the office which he claims.
The views thus expressed, renders it unnecessary to examine the bills of exceptions, which are in the record.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that there be judgment in favor of the plaintiff decreeing him to be entitled to the office of recorder of the parish of West Feliciana, and that he be put in possession thereof, in conformity with the prayer of his petition, and that the injunction prayed for by the plaintiff and as against the said defendant be made perpetual, defendant to pay the costs in both courts.